CHANGE IN CONTROL AGREEMENT







THIS CHANGE IN CONTROL AGREEMENT, dated as of August 22, 2006, is entered into
between Gibraltar Industries, Inc., a Delaware corporation (the "Company") and
David W. Kay (the "Executive").




A. On April 7, 2005, the Company entered into a Change in Control Agreement with
the Executive (the “05 Change in Control Agreement”) which provided that the
Executive would be entitled to receive certain payments in the event that his
employment is terminated within the one (1) year period following the date that
a Change in Control (as defined in the 05 Change in Control Agreement) is deemed
to have occurred.




B. On May 22, 2006, the Company amended and restated the 05 Change in Control
Agreement (the amendment and restatement of the 05 Change in Control Agreement
being hereinafter referred to as the “May 06 Change in Control Agreement”) to
provide that the payments which the Executive is entitled to under the terms of
the 05 Change in Control Agreement will be made to the Executive upon the
occurrence of a Change in Control, whether or not the Executive’s employment is
terminated following the occurrence of a Change in Control (as defined in the
May 06 Change in Control Agreement) in order to assure that the Company will
have the continued dedication and objectivity of the Executive, notwithstanding
the possibility, threat or occurrence of a Change in Control (as defined below)
of the Company.




C. The Company now desires to amend and restate the May 06 Change in Control
Agreement to provide that the Company will “gross up” any excise taxes which
might be payable by the Executive in connection with any payments which the
Executive may receive as a result of the occurrence of a change in control and
to make certain other technical changes.




NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follow:

SECTION 1.

DEFINITIONS.

  When used in this Agreement, the following terms shall have the following
meanings:

"Accounting Firm" has the meaning given such term in .




"Act" means the Securities and Exchange Act of 1934, as amended.




"Affiliate" means, with respect to any person or entity, any other person or
entity controlling, controlled by or under common control with such person or
entity, where "control" means the possession, directly or indirectly, of the
power to direct the management and policies of a person or entity, whether
through the ownership of voting securities, contract or otherwise.




"Annual Compensation" means the sum of: (a) the amount of the annual base salary
of the Executive which is in effect during the calendar year preceding the
calendar year in which a Change in Control occurs; and (b) the highest annual
bonus paid to the Executive by the Company during the three (3) calendar year
period preceding the calendar year in which a Change in Control occurs.  Annual
Compensation shall include the amount of any of the Executive's deferred
compensation, including without limitation, compensation deferred pursuant to
any applicable 401(k) plan, Section 125 plan, cafeteria plan or other deferred
compensation plan maintained by the Company.  Annual Compensation shall not
include the grant of stock options, restricted stock, restricted units,
performance shares, performance units and rights or other equity or equity based
grants.




"Board" means the Board of Directors of Gibraltar Industries, Inc.




"Cause" means that the Compensation Committee has determined (and provided the
Executive a written statement of its determination) that the Executive has
engaged in egregious acts or omissions which have resulted in material injury to
the Company and its business.




"Code" means the Internal Revenue Code of 1986, as amended.




"Competitive Business" means any business engaged in the design, development,
manufacture, merchandising, distribution or sale of any products or services
designed, developed, merchandised, distributed, sold or provided by the Company
or its Affiliates or its successor or its Affiliates during the one year period
preceding and the one year period following a Change in Control.




"Change in Control" shall be deemed to have occurred if:

(a)

During any consecutive twelve-month period, any "person" or group of persons
(within the meaning of Section 13(d) of the Act) other than the Company, an
Affiliate of the Company, an employee benefit plan sponsored by the Company or
any of its Affiliates, or any one or more members of the Lipke family becomes
the "beneficial owner" (as defined in section 13(d) of the Exchange Act) of
thirty five percent (35%) or more of the then outstanding Voting Stock through a
transaction or series of transactions which have not been arranged by or
consummated with the prior approval of the Board of Directors;

(b)

a majority of the members of the Board of Directors is replaced during any
consecutive twelve-month period by Directors whose appointment or election is
not endorsed by a majority of the members of the Board of Directors prior to the
date of appointment or election;

(c)

the Company enters into a Merger Sale Agreement; provided however, that the
entry into a Merger Sale Agreement shall only be deemed a "Change in Control" if
the Executive's employment with the Company and all of its Affiliates is
terminated without Cause or he resigns for Good Reason during the period
beginning on the date the Merger Sale Agreement is executed and ending on the
date the Merger Sale is consummated or the Merger Sale Agreement is terminated;
or

(d)

the consummation of a Merger Sale.

"Excise Tax" means the excise tax imposed by Section 4999 of the Code, and any
interest or penalties with respect to such excise tax.




"Good Reason" the Executive will have Good Reason to terminate his employment
with the Company if:

(1)

the Executive's annual base salary and/or annual bonus is reduced or any other
material compensation or benefits arrangement for the Executive is materially
reduced (and such reduction is unrelated to the Company's, a Company's
Affiliate's or the Executive's performance);

(2)

the Executive's duties or responsibilities are negatively, and materially
changed in a manner inconsistent with the Executive's position (including
status, offices, titles, and reporting requirements) or authority;

(3)

the Company requires the Executive's work location or residence to be relocated
more than 50 miles from its location as of the date the Merger Sale Agreement is
executed;

(4)

the Company or its successor fails to offer the Executive a position after the
Change in Control comparable to that held by the Executive immediately prior to
the Change in Control.

"Gross-Up Payment" has the meaning given such term in .

"Merger Sale" means the consolidation, merger, or other reorganization of the
Company, other than: (a) a consolidation, merger or reorganization of the
Company in which holders of Common Stock immediately prior to the earlier of:
(i) the Board of Director’s approval of such consolidation, merger or other
reorganization; or (ii) the date of the stockholders meeting in which such
consolidation, merger or other reorganization is approved, continue to hold more
than eighty percent (80%) of the outstanding voting securities of the surviving
entity immediately after the consolidation, merger, or other reorganization; and
(b) a consolidation, merger or other reorganization which is effected pursuant
to the terms of a Merger Sale Agreement which provides that the consolidation,
merger or other reorganization contemplated by the Merger Sale Agreement will
not constitute a Change in Control for purposes of this Agreement.




"Merger Sale Agreement" means an agreement in which the Company agrees to a
Merger Sale.


"Payment" has the meaning given such term in .




"Underpayment" has the meaning given such term in .




"Voting Stock" means securities of the Company entitled to vote in the elections
of directors.

SECTION 2.

TERM OF AGREEMENT.

  This Agreement shall commence on the date first set forth above and shall
remain in effect until the termination of the Executive's employment for any
reason.

SECTION 3.

OBLIGATIONS OF THE COMPANY UPON A CHANGE IN CONTROL.

  Upon the occurrence of a Change in Control during the term of this Agreement,
the Executive shall be entitled to receive the following payments and benefits
from the Company:

(a)

the restrictions imposed upon the sale, transfer or other conveyance of any
restricted stock held by the Executive pursuant to the terms of any restricted
stock agreement or any other plan or agreement shall terminate;  

(b)

any and all deferred compensation (except for compensation deferred by the
Executive pursuant to the terms of any 401(k) plan maintained by the Company,
which deferred compensation shall be paid in accordance with the terms of such
401(k) plan) shall be paid to the Executive in one lump sum payment within
thirty (30) days following the occurrence of the Change in Control;

(c)

any equity based incentive compensation award, including but not limited to
options and stock appreciation rights, shall vest and become fully exercisable;


(d)

the Company shall pay the Executive an amount equal to the Executive’s Annual
Compensation; and


(e)

any common stock of the Company which has not been issued to the Executive under
the terms of any long term equity based incentive compensation plan which was
adopted by the Board of Directors prior to the date the Change in Control
occurs, but which common stock would have been issued to the Executive under the
terms of such long term equity based compensation plan if the Change in Control
had not occurred and the Executive had met all the applicable performance goals
established by the Board of Directors in order to receive awards of restricted
stock or restricted stock units under such long term equity based incentive
compensation plan shall, effective as of the date the Change in Control occurs,
be issued to the Executive, free and clear of all restrictions on the sale,
transfer or conveyance of such common stock.

SECTION 4.

GROSS-UP PAYMENT

(a)

Notwithstanding anything in this Agreement to the contrary, in the event it is
determined that any payment or distribution by the Company to or for the benefit
of the Executive, under this Agreement or otherwise (a "Payment"), would be
subject to the Excise Tax, then the Company shall pay the Executive an
additional payment (a "Gross-Up Payment") in an amount such that after payment
by the Executive of all taxes (including any interest or penalties imposed with
respect to such taxes and including any Excise Tax, imposed upon the Gross-Up
Payment) the Executive retains an amount of the Gross-Up Payment equal to the
Excise Tax imposed upon the Payments.

(b)

Subject to the provisions of  hereof, all determinations required to be made
under this , including whether a Gross-Up Payment is required and the amount of
such Gross-Up Payment, shall be made by any nationally recognized firm of
certified public accountants (the "Accounting Firm") which shall provide
detailed supporting calculations to the Company and the Executive within 60
business days following the occurrence of a Change in Control.  If the
Accounting Firm has performed services for the entity that caused the Change of
Control or any of its Affiliates, the Executive may select an alternative
accounting firm from any nationally recognized firm of certified public
accountants.  If the Accounting Firm determines that no Excise Tax is payable by
the Executive, it shall furnish the Executive with an opinion that he has
substantial authority not to report any Excise Tax on his federal income tax
return.  Any determination by the Accounting Firm shall be binding upon the
Company and the Executive.  When calculating the amount of the Gross-Up Payment,
the Executive shall be deemed to pay:

(i)

Federal income taxes at the highest applicable marginal rate of Federal income
taxation for the calendar year in which the Gross-Up Payment is to be made; and

(ii)

any applicable state and local income taxes at the highest applicable marginal
rate of taxation for the calendar year in which the Gross-Up Payment is to be
made, net of the maximum reduction in Federal income taxes which could be
obtained from deduction of such state and local taxes if paid in such year.

(c)

The Executive shall notify the Company in writing of any claim by the Internal
Revenue Service that, if successful, would require the payment by the Company of
the Gross-Up Payment.  Such notification shall be given as soon as practicable
but no later than ten business days after the Executive knows of such claim.
 The notification shall apprise the Company of the nature of such claim and the
date on which such claim is requested to be paid.  The Executive shall not pay
such claim for at least thirty days after the date on which he gives such notice
to the Company (or such shorter period ending on the date that any payment of
taxes with respect to such claim is due).  If the Company notifies the Executive
in writing prior to the expiration of such period that it desires to contest
such claim, the Executive shall:

(i)

give the Company any information reasonably requested by the Company relating to
such claim;

(ii)

take such action in connection with contesting such claim as the Company
reasonably requests in writing from time to time, including, without limitation,
accepting legal representation with respect to such claim by an attorney
reasonably selected by the Company;

(iii)

cooperate with the Company in good faith in order to effectively contest such
claim; and

(iv)

permit the Company to participate in any proceedings relating to such claim;




provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest.  The Company shall indemnify and hold the Executive harmless,
on an after-tax basis, for any Excise Tax or income tax, including interest and
penalties with respect thereto, imposed as a result of such representation and
payment of costs and expenses.  Without limitation on the foregoing provisions
of this , the Company shall control all proceedings taken in connection with
such contest.  The Company, at its sole option, may pursue or forego any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim.  The Company may, at its sole option, either
direct the Executive to pay the tax claimed and sue for a refund or contest the
claim in any permissible manner and the Executive agrees to prosecute such
contest to a determination before any administrative tribunal, in a court of
initial jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs the Executive to pay
such claim and sue for a refund, the Company shall pay the amount of such
payment to the Executive and shall indemnify and hold the Executive harmless, on
an after-tax basis, from any Excise Tax or income tax, including interest or
penalties, imposed with respect to such payment and with respect to any imputed
income with respect to such payment; and provided, further that any extension of
the statue of limitations relating to payment of taxes for the taxable year of
the Executive with respect to which such contested amount is claimed to be due
is limited solely to such contested amount.  The Company's control of the
contest shall be limited to issues with respect to which a Gross-Up Payment
would be payable and the Executive shall be entitled to settle or contest, as
the case may be, any other issue raised by the Internal Revenue Service or any
other taxing authority.

(d)

As a result of the uncertainty in the application of Section 4999 of the Code at
the time of the initial determination by the Accounting Firm, it is possible
that Gross-Up Payments which should have been made will not have been made
("Underpayment").  In the event that the Company exhausts it remedies pursuant
to , and the Executive is required to make a payment of any Excise Tax, the
Accounting Firm shall determine the amount of the Underpayment and the Company
shall promptly pay the Executive the amount of such Underpayment.

(e)

If, after the Company has paid a claim pursuant to , the Executive becomes
entitled to a refund with respect to such claim, the Executive shall (subject to
the Company's complying with the requirements of ) promptly pay to the Company
the amount of such refund (together with any interest paid or credited thereon
by the taxing authority after deducting any taxes applicable thereto). The
amount of such payment shall be considered part of the Gross-Up Payment and
subject to gross-up for any taxes (including interest or penalties) associated
therewith.

SECTION 5.

AT-WILL EMPLOYMENT; WITHOHOLDING.

(a)

The Company and the Executive acknowledge that the Executive's employment is and
shall continue to be at-will, as defined under applicable law.  If the
Executive's employment terminates for any reason, including without limitation
any termination prior to a Change in Control, the Executive shall not be
entitled to any payments, benefits, damages, awards or compensation other than
as provided by this Agreement, or as may otherwise be available in accordance
with the Company's established employee plans and policies at the time of such
termination.

(b)

All payments made pursuant to this Agreement will be subject to withholding of
applicable income and employment taxes.

SECTION 6.

NON-COMPETE PERIOD.

(a)

If the Executive's employment is terminated during the one year period following
a Change in Control, the Executive agrees that during the one-year period
following such termination, he will not, and will cause each of his Affiliates
not to, for any reason whatsoever, directly or indirectly, either individually
or as an owner, partner, officer, director, manager, employee, lender,
consultant or adviser or otherwise, engage in any Competitive Business anywhere
in the United States of America.  The ownership by the Executive of up to 2% of
any class of securities of any company which has a class of securities
registered under Section 12 of the Securities Exchange Act of 1934, as amended,
shall not constitute a breach of this covenant.

(b)

The parties acknowledge and agree that damages in the event of a breach of any
of the provisions of this  would be difficult, if not impossible, to ascertain
and it is therefore agreed that the Company (or its successor), in addition to
and without limiting any other remedy or right it may have, shall have the right
to an injunction or other equitable relief in any court of competent
jurisdiction enjoining any such breach.  The Executive further agrees that the
Company (or its successor) shall not be required to post a bond or other
security in connection with the issuance of any such injunction.

(c)

Notwithstanding anything in this  to the contrary, if at any time, in any
judicial proceeding, any of the restrictions stated in this  are found by a
final order of a court of competent jurisdiction to be unreasonable or otherwise
unenforceable under circumstances then existing, the Executive and the Company
agree that the period, scope or geographical area, as the case may be, shall be
reduced to the extent necessary to enable the court to enforce the restrictions
to the extent such provisions are allowable under law, giving effect to the
agreement and intent of the parties that the restrictions contained herein shall
be effective to the fullest extent permissible.  The Executive agrees that the
restrictions contained in this  are reasonable in all respects.  The provisions
of this  shall survive the term of this Agreement.

SECTION 7.

NONDISCLOSURE.  

(a)

The Executive shall not (other than in the good faith performance of his or her
services to the Company or its Affiliates before termination of employment)
disclose or make known to anyone other than employees of the Company and its
Affiliates, or use for the benefit of himself or herself or any other person,
firm, operation, or entity unrelated to the Company, any knowledge, information,
or materials, whether tangible or intangible, belonging to the Company, about
the products, services, know-how, customers, business plans, or financial,
marketing, pricing, compensation, and other proprietary matter relating to the
Company. Promptly upon the termination of the Executive's employment with the
Company, the Executive shall deliver to the Company any and all confidential
information in his or her possession.  The provisions of this  shall survive the
term of this Agreement.

SECTION 8.

SUCCESSORS.

  The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation, or otherwise) to all or substantially all of
the business or assets of the Company, by agreement in form and substance
reasonably satisfactory to the Executive, expressly to assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform if no such succession had taken place.
Failure of the Company to obtain such assumption and agreement prior to the
effectiveness of any such succession will be a breach of this Agreement and
entitle the Executive to compensation from the Company in the same amount and on
the same terms as the Executive would be entitled to had this Agreement been so
assumed.

SECTION 9.

NON-ASSIGNABILITY.  

This Agreement is personal in nature and neither of the parties shall, without
the consent of the other, assign or transfer this Agreement or any rights or
obligations under it, except as provided in . Without limiting the foregoing,
the Executive's right to receive payments under this Agreement shall not be
assignable or transferable, whether by pledge, creation of a security interest,
or otherwise, other than a transfer by his or her will or by the laws of descent
or distribution, and, in the event of any attempted assignment or transfer by
the Executive contrary to this Section, the Company shall have no liability to
pay any amount so attempted to be assigned or transferred.

SECTION 10.

NOTICES.

  For the purpose of this Agreement, notices and all other communications
provided for shall be in writing and shall be deemed to have been given when
delivered or mailed by United States registered or certified mail, return
receipt requested, postage prepaid, or by nationally recognized overnight
courier addressed as follows:




If to the Executive:

Mr. David W. Kay

145 Stoughton Lane

Orchard Park, New York 14127




If to the Company:




Gibraltar Industries, Inc.

3556 Lakeshore Road

Buffalo, NY 14219




or to such other address as either party may have furnished to the other in

writing. Notices of change of address shall be effective only upon receipt.

SECTION 11.

GOVERNING LAW.

  The validity, interpretation, construction, and performance of this Agreement
shall be governed by the laws of the State of New York without reference to
principles of conflict of laws.

SECTION 12.

SETTLEMENT OF DISPUTES; ARBITRATION.

If there has been a Change in Control and any dispute arises between the
Executive and the Company as to the validity, enforceability, and/or
interpretation of any right or benefit afforded by this Agreement such dispute
shall be resolved by binding arbitration proceedings in accordance with the
rules of the American Arbitration Association.  The arbitrators shall presume
that the rights and/or benefits afforded by this Agreement that are in dispute
are valid and enforceable and that the Executive is entitled to such rights
and/or benefits. The Company shall be precluded from asserting that such rights
and/or benefits are not valid, binding, and enforceable and shall stipulate
before such arbitrators that the Company is bound by all the provisions of this
Agreement.  The burden of overcoming by clear and convincing evidence the
presumption that the Executive is entitled to such rights and/or benefits shall
be on the Company.  Punitive damages shall not be awarded.  The results of any
arbitration shall be conclusive on both parties and shall not be subject to
judicial interference or review on any ground whatsoever, including without
limitation any claim that the Company was wrongfully induced to enter into this
Agreement to arbitrate such a dispute. The Company shall pay or reimburse the
Executive for legal fees and expenses incurred as a result of any dispute
resolution process entered into by the Executive to enforce this Agreement.

SECTION 13.

SURVIVAL.

The obligations of the parties under , , SECTION 7 and SECTION 12 shall survive
the termination of the Executive's employment following a Change in Control.

SECTION 14.

MISCELLANEOUS

(a)

This Agreement contains the entire understanding with the Executive with respect
to its subject matter and supersedes any and all prior agreements or
understandings, written or oral, relating to the subject matter, including, but
not limited to, the 05 Change in Control Agreement and the May 06 Change in
Control Agreement. No provisions of this Agreement may be amended unless such
amendment is agreed to in writing signed by the Executive and the Company.

(b)

The invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement.

(c)

This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original but all of which together will constitute one and
the same Agreement.

(d)

The captions of this Agreement are not part of its provisions and shall have no
force or effect.




IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered as of the day and year first above set forth.







GIBRALTAR INDUSTRIES, INC.

    

By:  /S/ Henning Kornbrekke

By:  /S/ David W. Kay

Name: Henning Kornbrekke

Name: David W. Kay

Title: President

 






